Lynne Finley
                                                                                        FILED IN District Clerk
                                                                                 5th COURT2100
                                                                                             OF APPEALS
                                                                                                  Bloomdale Rd
                                                                                     DALLAS, TEXAS
                                                                                                    Suite 12132
                       COLLIN COUNTY                                             5/21/2018 8:14:11 AM
                                                                                       McKinney, Texas 75071
                                                                                       LISA MATZ
                                                                                               972-548-4320 or
                                                                                         Clerk
                                                                                972-424-1460 Ext 4320 (Metro)



                                             3rd / FINAL NOTICE
May 21, 2018



Attn: Lisa Matz, Clerk of the Fifth District Court of Appeals

RE:    Court Of Appeals No. 05-18-00377-CV
       Trial Court Case No. 380-04376-2016

We have not forwarded the clerk’s record of this appeal due to the fact that payment has not yet been received.
Immediately upon receipt of payment, the clerk’s record will be forwarded to the Court of Appeals for filing.


                                                                       ATTEST: Lynne Finley, District Clerk
                                                                                       Collin County, Texas
                                                                                  Collin County Courthouse
                                                                                      2100 Bloomdale Road
                                                                                    McKinney, Texas 75071
                                                                 972-548-4320, Metro 972-424-1460 ext. 4320



                                                                       By: ______________________, Deputy
                                                                               Ashley Clark

cc:
Eric A. Douglas
Langford Wise & Farahmand PLLC
5101 Ross Ave Ste 200
Dallas TX 75206-7762
214-613-2541